                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 19-50072-JLV

                  Plaintiff,
                                                      AMENDED ORDER
     vs.

MARCIN STANISLAW GARBACZ,

                  Defendant.


                                INTRODUCTION

      A jury convicted defendant Marcin Garbacz of 50 counts of wire fraud, nine

counts of money laundering, one count of interstate transportation of stolen

money and five counts of making and subscribing a false tax return. (Docket

65). In its second superseding indictment, the government sought forfeiture of

property connected to the wire fraud and money laundering offenses under

18 U.S.C. §§ 981(a)(1)(C) & 928(a)(1).1 (Docket 36 at pp. 18-19). In a hearing

outside the presence of the jury, the parties agreed to forego a jury determination

of forfeitability and submit the matter to the court. (Docket 61 at p. 4).

      The court held a forfeiture hearing on March 12, 2020. (Docket 70). Two

witnesses—including defendant—testified at the hearing and the court received

22 exhibits into evidence. (Dockets 70 & 71). For the reasons given below, the


      1The government also requested forfeiture of substitute property under
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c). The court will hold a separate
hearing to determine whether the government is entitled to forfeiture of
substitute property.
court finds defendant’s property is forfeitable and enters a preliminary forfeiture

order.

I.       Legal Standards

         A.    Wire fraud

         In a criminal forfeiture proceeding, the court “shall order that [defendant]

forfeit to the United States any property constituting, or derived from, proceeds

the person obtained directly or indirectly, as the result of” a wire fraud offense.

18 U.S.C. § 982(a)(2). The court uses this standard to evaluate the items’

forfeitability as proceeds of wire fraud.

         In its second superseding indictment and proposed forfeiture jury

instructions, the government relied on standards from the civil forfeiture

context.2 See Dockets 36 at p. 18 & 54 at pp. 4, 6-7 (citing 18 U.S.C.

§ 981(a)(1)(C). The civil forfeiture statute permits the court to forfeit to the

government “any property, real or personal, which constitutes or is derived from

proceeds traceable to a [wire fraud] violation[.]” 18 U.S.C. § 981(a)(1)(C).

Proceeds is defined as “property of any kind obtained directly or indirectly, as the

result of the commission of the offense giving rise to forfeiture, and any property

traceable thereto, and is not limited to the net gain or profit realized from the

offense.” Id. at § 981(a)(2)(A). The civil statute, unlike its criminal counterpart,




         2Despite
               its filings, the government affirmed at the forfeiture hearing that it
intended to proceed on criminal forfeiture standards. The parties stipulated to
a court determination of all forfeiture issues without a jury.
                                          2
includes a traceability element. Property is civilly forfeitable if traceable to a

wire fraud offense, but may not be criminally forfeitable.

      Congress permits the application of civil forfeiture law in the criminal

context in certain situations.

      If a person is charged in a criminal case with a violation of an Act of
      Congress for which the civil or criminal forfeiture of property is
      authorized . . . . the court shall order the forfeiture of the property as
      part of the sentence in the criminal case[.]

28 U.S.C. § 2461(c) (emphasis added). The United States Court of Appeals for

the Eighth Circuit has applied § 2461(c) to permit criminal forfeiture of mail

fraud proceeds in situations authorized only under the civil statute. United

States v. Jennings, 487 F.3d 564, 584-85 (8th Cir. 2007). The United States

Court of Appeals for the Ninth Circuit has gone so far as to hold generally that

“where the government includes a criminal forfeiture allegation pursuant to

18 U.S.C. § 981 and 28 U.S.C. § 2461(c), forfeiture is authorized under

§ 981 even though that section typically governs civil, rather than criminal,

forfeiture.” United States v. Lo, 839 F.3d 777, 791 (9th Cir. 2016).

      Here, however, the civil statute does not authorize forfeiture in a situation

unmentioned by its criminal counterpart. Instead, the civil and criminal

statutes each authorize forfeiture of wire fraud proceeds under different legal

standards. Because the criminal statute permits forfeiture of wire fraud

proceeds, the court concludes the gap filling provision of § 2461(c) is

inapplicable. Congress chose to set different standards for determining the

forfeitability of wire fraud proceeds in the criminal and civil contexts. Applying
                                          3
the civil traceability element in a criminal context would eliminate those

differences. “It is a feature of our system of justice that criminal and civil

matters are adjudicated in separate cases[.]” United States v. Smith, 75 F.3d

382, 385 (8th Cir. 1996) (permitting government to seek criminal and civil

forfeiture of same property in separate proceedings) (emphasis added).

      In any event, because the court finds the property is forfeitable under the

arguably more demanding criminal standard, see infra Section II.B, it is

immaterial whether the civil traceability element should apply as well.

      B.    Money laundering

      The court “shall order that [defendant] forfeit to the United States any

property, real or personal, involved in [a money laundering] offense, or any

property traceable to such property.” 18 U.S.C. § 982(a)(1). Property is

forfeitable in the money laundering context if it is “involved in” the offense or

“traceable to” property involved in the offense.

      Property “involved in an offense includes the money or other property

being laundered (the corpus), any commissions or fees paid to the launderer, and

any property used to facilitate the laundering offense.” United States v.

Hawkey, 148 F.3d 920, 927 (8th Cir. 1998) (internal quotations and alterations

omitted). “Facilitation of a laundering offense occurs when the property makes

the prohibited conduct less difficult or more or less free from obstruction or

hindrance.” Id. at 928 (internal quotations and alterations omitted).

      Property traceable to means property where the acquisition is
      attributable to the money laundering scheme rather than from
                                    4
      money obtained from untainted sources. In other words, proof that
      the proceeds of the money laundering transaction enabled the
      defendant to acquire the property is sufficient to warrant forfeiture
      as property “traceable to” the offense. For example, if [defendant]
      misappropriated $10,000 and used $5,000 of those funds to
      purchase a motorcycle, the motorcycle is “traceable to” the unlawful
      monetary transaction and is, therefore, subject to forfeiture.

Id. (internal quotations and citations omitted).

      C.     Third party transfer of property

      The Controlled Substances Act (“CSA”) vests title in forfeitable property in

the United States “upon the commission of the act giving rise to forfeiture[.]”3

21 U.S.C. § 853(c). “[Section] 853(c) reflects the application of the

long-recognized and lawful practice of vesting title to any forfeitable assets, in the

United States, at the time of the criminal act giving rise to forfeiture.” Caplin &

Drysdale, Chartered v. United States, 491 U.S. 617, 627 (1989). Under § 853(c),

“title to property . . . passes to the Government at the instant the crime is

planned or committed.” Luis v. United States, 136 S. Ct. 1083, 1090 (2016).

II.   Findings of Fact

      These factual findings are made on the basis of trial testimony and

exhibits, as well as the record made at the forfeiture hearing. All factual

findings are made by a preponderance of the evidence. United States v.

Beltramea, 785 F.3d 287, 290 (8th Cir. 2015). Although, as noted below,

defendant did not oppose forfeiture of the majority of the government’s claimed

      3The  CSA’s forfeiture provisions are generally applicable to all criminal
forfeiture proceedings. 28 U.S.C. § 2461(c); United States v. Gregoire, 638 F.3d
962, 971 (8th Cir. 2011) (recognizing same).

                                          5
items, “a defendant’s consent to forfeiture” does not “abrogate[] the requirement

that a nexus exist between the property sought for forfeiture and the” offenses of

conviction. Id. at 291. “The district court ha[s] an independent duty to ensure

that the required nexus exists.” Id. The court therefore makes the factual

findings necessary to support forfeiture.

      A.    Factual nexus

1.    Defendant was ordained a priest in the Roman Catholic Church in 2004.

      Between 2012 and 2018, defendant worked at parish churches and

      Catholic schools in Rapid City, South Dakota.

2.    Between 2012 and 2017, defendant received a yearly salary between

      $20,000 and $25,000. Trial Exs. 61-65. Priests could receive stipends

      or non-salary payments for celebrating masses for specific intentions as

      well as presiding over marriages, baptisms and funerals. Payments for

      these services were small, generally under $200 for each service and as low

      as $10 per mass. Defendant was eligible for these payments but, because

      he worked in the Catholic school system, was unable to form the personal

      relationships with parishioners that would enable him to perform large

      numbers of these services. Defendant saw his placement at Catholic

      schools as an unfair restriction on receiving this supplemental income and

      complained about it to others.




                                        6
3.   The Church provided defendant with lodging, food and health insurance.

     He was eligible to receive reimbursements for mileage and his cell phone

     expenses.

4.   Between 2012 and 2018, defendant stole cash from Rapid City parish

     church collections. Defendant deposited the cash into his personal bank

     account at Black Hills Federal Credit Union (“BHFCU”).

5.   Defendant made cash deposits into his BHFCU account totaling

     $259,475.30 between July 2012 and April 2018. Trial Ex. 67A.

6.   Defendant had multiple JP Morgan Chase credit cards. Trial Ex. 93. He

     often made payments on these credit cards by transfer from his BHFCU

     account. Trial Ex. 90. Between July 2012 and July 2018, defendant

     paid $398,837.09 on the credit cards from his BHFCU account.

7.   Defendant reported total pretax income of approximately $112,000 on his

     tax returns for the tax years 2013 – 2017. Trial Exs. 61-65.

8.   Between the last half of 2012 and the first half of 2018, defendant had

     certain recurring expenses, including payments on car and bank loans as

     well as payments to a retirement account. Forfeiture Ex. T. After

     subtracting these recurring expenses and reported tax payments from

     defendant’s pretax income as reported to the Internal Revenue Service,

     defendant had the following amounts available for other spending:




                                      7
                Table 1: Defendant’s legitimate disposable income
                     Year                           Disposable income
               Last half of 2012                         $1,450.06
                     2013                                $2,953.12
                     2014                                $4,847.22
                     2015                                $4,588.22
                     2016                                $5,671.84
                     2017                               $11,727.88
               First half of 2018                        $6,855.44

Id.

9.    The disposable income figures in this table do not include any stipends or

      non-salary payments. The court does not know how much money

      defendant received in stipends or other payments.4

10.   On April 23, 2018, Linda Stepanek, an employee of the Diocese of Rapid

      City, notified Father Kerry Prendiville of St. Therese Catholic Church in

      Rapid City that a surveillance camera recorded a man appearing to steal

      cash collections from a vault in the church. Father Prendiville recognized

      the man on the video as defendant. Father Prendiville informed Bishop

      Robert Gruss, who confronted defendant about the theft allegations.

      Defendant admitted his theft to Bishop Gruss.




      4Trialtestimony established that defendant received approximately
$68,000 in reimbursements from the Church over the indictment period. But
reimbursements are not income—they compensate for funds already spent.
Defendant cannot point to reimbursements as a legitimate source of income.
                                       8
11.   At some point in late 2018 or early 2019, defendant moved to Kent,

      Washington. He rented an apartment in the Indigo Springs complex.

12.   On May 6, 2019, Internal Revenue Service Special Agent Brian Pickens

      (“SA Pickens”) informed defendant he was under federal investigation. SA

      Pickens stated that his investigation showed defendant stole

      approximately $200,000 from parish churches in Rapid City.

13.   After speaking with defendant, SA Pickens contacted Special Agent

      Nicholas Saroff (“SA Saroff”) of the Department of Homeland Security. SA

      Pickens asked SA Saroff to check if defendant had a plane ticket to leave

      the United States. SA Pickens knew defendant’s home country is Poland.

      On the morning of May 10, SA Saroff informed SA Pickens that defendant

      had a one-way ticket to leave the United States from Seattle-Tacoma

      International Airport bound for Poland on the afternoon of May 10.

14.   Federal Bureau of Investigation agents arrested defendant at

      Seattle-Tacoma International Airport before he boarded his flight to

      Poland.

15.   Agents seized defendant’s luggage upon arrest. They obtained a search

      warrant and seized the following items from his luggage:




                                       9
                    Table 2: Items seized from defendant’s luggage
                             Item                             Exhibit Number5
                      Highlander chalice                       Trial Ex. 107A1
                         Vine chalice                          Trial Ex. 108A1
                      12 Apostles chalice                      Trial Ex. 108B1
                Polish Cracow Saints chalice                   Trial Ex. 108C1
                 Angels in Cherubim chalice                    Trial Ex. 108D1
                          Cruets set                           Trial Ex. 108E1
              Mont Blanc mystery fountain pen                  Forfeiture Ex. M
       Mont Blanc starwalker midnight fountain pen             Forfeiture Ex. N
       Mont Blanc starwalker midnight fountain pen             Forfeiture Ex. O
      One loose round European cut diamond, weight
                                                             Forfeiture Ex. V #34
                          .70 carat
      One 9 carat yellow gold ring with religious icon
                                                             Forfeiture Ex. V #35
                          engraving
        One stainless steel Oris wristwatch, Artelier
                                                             Forfeiture Ex. V #36
             Skeleton, model #0173476705051
        One nickel silver religious brooch with nine
                                                             Forfeiture Ex. V #37
         silver chain dangles and red fiber accents
        One men’s 14 carat white gold ring with one
                                                             Forfeiture Ex. V #38
          princess cut diamond, weight .75 carat
      One loose round full cut diamond, weight 1.06
                                                             Forfeiture Ex. V #39
                             carat
      Uruszczak gold plated silver chalice and paten
                                                             Forfeiture Ex. V #40
         with color cabochon gemstones and pearls
        Goldtone 2″ x 3″ rectangular icon medallion
                                                             Forfeiture Ex. V #42
                  depicting the Last Supper
       Six Mont Blanc refills, rollerball and fountain
                                                             Forfeiture Ex. V #48
                        cartridge style
       Goldtone 2 ¼″ x 3″ rectangular icon medallion
                                                             Forfeiture Ex. V #52
             depicting Jesus, Mary and Joseph
        Goldtone 2″ x 3″ rectangular icon medallion
                                                             Forfeiture Ex. V #53
          depicting Jesus with angels and scribes


      5ForfeitureEx. V is similar, but not identical, to the bill of particulars the
government filed on February 29, 2020. (Docket 44-1).
                                       10
        Goldtone 2″ round icon medallion depicting
                                                               Forfeiture Ex. V #54
                 baptismal anointing of child
      Sterling silver five piece collectible icon set in box
                                                               Forfeiture Ex. V #55
             labeled Skarbiec Mennicy Polskiej
           Nine bottles of “Le Labo” natural spray             Forfeiture Ex. V #56
                  Apple model A1706 laptop                     Forfeiture Ex. V #57
                         Apple iPhone                          Forfeiture Ex. V #58
      Miscellaneous computer equipment: Case Logic
      case containing cufflinks, adapter and nine USB
                                                               Forfeiture Ex. V #59
       thumb drives; two Seagate 1 TB hard drives; 4
       GB PNY thumb drive; 32 GB PNY thumb drive

16.   Agents also seized $10,556 in cash from defendant’s wallet and luggage.

      Trial Exs. 80 & 81.

17.   Agents searched defendant’s Washington apartment and a storage unit

      associated with defendant. The agents seized a headless bronze statue

      from the storage unit. Forfeiture Ex. S. The agents seized the following

      items from defendant’s apartment:

                 Table 3: Items seized from defendant’s apartment
                              Item                               Exhibit Number
       1.07 carat diamond ring with white gold band               Trial Ex. 110A
         Hand carved corpus in shape of a crucifix               Forfeiture Ex. Q
                       Baby grand piano                        Forfeiture Ex. V #61
                        Statue of Mary                         Forfeiture Ex. V #63
                       Statue of Joseph                        Forfeiture Ex. V #64
                        Statue of Pope                         Forfeiture Ex. V #65
               Large wooden crucifix with base                 Forfeiture Ex. V #66
              Small wooden crucifix with base                  Forfeiture Ex. V #67
                        Wooden crucifix                        Forfeiture Ex. V #68

                                          11
                      Wooden crucifix                     Forfeiture Ex. V #69
                  Gold plated book stand                  Forfeiture Ex. V #70
       Gold plated candle holder/stand/candelabra         Forfeiture Ex. V #71
              Three gold plated candle stands             Forfeiture Ex. V #72
                                                          Forfeiture Ex. V #74
       Painting of Madonna and child in gold frame
      Three-dimensional framed artwork of Madonna
                                                          Forfeiture Ex. V #75
                       and Child
          Incense set (bowl, dispenser and stand)         Forfeiture Ex. V #76
           Thumb drive and memory card reader             Forfeiture Ex. V #77

18.   Agents found in defendant’s apartment a note stating he “donate[d] all of

      these possesion [sic.] to you—the Indigo complex.” Trial Ex. 74. The

      note specifically mentioned the piano, see Forfeiture Ex. V #61, and also

      noted the religious items could be donated to a local Catholic church. Id.

19.   The ring, see Trial Ex. 110A, was found under a bed in defendant’s

      apartment. At the forfeiture hearing, defendant testified he did not intend

      to leave the ring to the apartment complex.

20.   Before his arrest, defendant contacted Joshua VanBuskirk. Mr.

      VanBuskirk lived in Laramie, Wyoming. Defendant asked Mr.

      VanBuskirk to come to Washington, retrieve his vehicle, a Toyota Rav4,

      collect items from a storage unit he rented and take the items back to

      Laramie. Mr. VanBuskirk left the items in defendant’s Rav4 when he

      returned to Laramie. SA Pickens seized the following items from the

      Rav4:



                                        12
              Table 4: Items seized from defendant’s Toyota Rav4
                           Item                           Exhibit Number
                 Lamb of God monstrance                    Trial Ex. 107C1
                   Monstrance pedestal                     Trial Ex. 107D1
          Neogothic Stations of the Cross chalice          Forfeiture Ex. E
                    XVI Gothic chalice                     Forfeiture Ex. L
                     Altar monstrance                      Forfeiture Ex. P
                   Gold colored chalice                  Forfeiture Ex. V #1
                   Gold colored chalice                  Forfeiture Ex. V #2
                Gold colored religious item              Forfeiture Ex. V #7
                Gold colored religious item              Forfeiture Ex. V #8
                Gold colored religious item              Forfeiture Ex. V #9
                Gold colored religious item              Forfeiture Ex. V #10
                      Religious book                     Forfeiture Ex. V #11
             Gold colored chalice and crucifix           Forfeiture Ex. V #12
                   Gold colored chalice                  Forfeiture Ex. V #13
        Religious chalice with note indicating “Red
                                                         Forfeiture Ex. V #14
                         Ciborium”
                           Statue                        Forfeiture Ex. V #15

21.   Defendant shipped numerous items to Mr. VanBuskirk in Laramie. SA

      Pickens seized the following items from boxes defendant sent to Mr.

      VanBuskirk’s home:

             Table 5: Items seized from Joshua VanBuskirk’s home
                           Item                           Exhibit Number
                      Chroma statue                        Trial Ex. 105A1
                       Juliet statue                       Trial Ex. 105B1
                      Butterfly statue                     Trial Ex. 105C1

                                         13
                       Nureyev statue                         Trial Ex. 105D1
                        Elena statue                          Trial Ex. 105E1
                    Joie de Vivre statue                      Trial Ex. 105F1
                  Dance the Dream statue                      Trial Ex. 105G1
                    Leap of Faith statue                      Trial Ex. 105H1
                     Blind Faith statue                       Trial Ex. 105I1
                      Gymnast statue                          Trial Ex. 105J1
               Animals at Bethlehem figures                   Forfeiture Ex. F
                        Mother figure                         Forfeiture Ex. G
                    Essence of Life figure                    Forfeiture Ex. H
                        Camel figure                          Forfeiture Ex. I
                      Wisemen figures                         Forfeiture Ex. J
                  Mary and Joseph figures                     Forfeiture Ex. K
                   Angel Protector figure                   Forfeiture Ex. V #26

22.   SA Pickens testified at the forfeiture hearing that, based on his

      investigation, defendant could not have purchased the items listed in the

      above table solely using his legitimate income. SA Pickens testified the

      items were purchased, at least in part, with the proceeds of defendant’s

      thefts from the parish churches in Rapid City.

23.   At the forfeiture hearing, defendant stipulated to forfeiture of most of the

      items. He contested forfeiture of only two items: the Chroma and Nureyev

      statues seized from Mr. VanBuskirk’s home. Trial Exs. 105A1 & 105D1.

      Defendant testified he purchased both items with funds accumulated

      through mass stipends, Christmas gifts, gifts from family members, and

      picking up extra work around the diocese. Defendant testified he received
                                      14
      cash gifts from family members in United States dollars during annual

      trips to Poland.

24.   Defendant purchased Chroma on February 15, 2018 for $14,000. Trial

      Ex. 105A2. On the same day, he paid $10,000 from his BHFCU account

      to a JP Morgan Chase credit card.6 Trial Ex. 90. On February 26, he

      made a $6,000 payment. Id.

25.   Defendant purchased Nureyev on August 2, 2016, for $12,500. Trial Ex.

      105D2. On August 5, he paid $12,692.17 from his BHFCU account to a

      JP Morgan Chase credit card.7 Trial Ex. 90.

26.   Defendant testified all the items circled on Exhibit V—the government’s

      bill of particulars, altered and offered into evidence by the defense—were

      purchased at least in part with proceeds of the offenses of conviction.

      Defendant also testified he purchased each of the circled items after July

      3, 2012, the date of the first wire fraud offense of which the jury convicted

      defendant. The circled items are all included in the above tables.




      6The   government offered into evidence 2018 credit card statements for only
one JP Morgan Chase credit card. Trial Ex. 93A. The $14,000 payment does
not appear in those statements. The Chroma sales receipt indicates defendant
paid for it using a Visa card. Trial Ex. 105A2. The court does not have a record
showing which account defendant used to pay for the statue.

      7Aswith the Chroma statue, the record does not reveal what account
defendant used to purchase Nureyev or to which account defendant made the
August 5 payment.
                                    15
      B.    Forfeiture findings

27.   The jury’s guilty verdict on the 50 charges of wire fraud alleged in the

      second superseding indictment indicates the jury concluded the cash

      defendant deposited in his BHFCU account was stolen from the parish

      churches of Rapid City. The court therefore finds the money in

      defendant’s BHFCU account during the indictment period in excess of

      defendant’s legitimate salary was the proceeds of wire fraud.

28.   The court finds defendant spent large parts of his legitimate salary on

      taxes and certain recurring expenses. Forfeiture Ex. T. The court finds

      defendant’s legitimate disposable income for the years of the indictment

      period was as stated above in Table 1.

29.   The court finds defendant could not have purchased any of the items the

      government alleges are subject to forfeiture in full with his legitimate

      disposable income.

30.   The court finds the $10,556 agents seized from defendant at

      Seattle-Tacoma International Airport is proceeds of wire fraud and money

      laundering.

31.   The court finds defendant purchased the items the government alleges are

      subject to forfeiture with the proceeds of his wire fraud offenses; that is,

      with money in his BHFCU account derived from his theft of cash donations

      to parish churches in Rapid City.



                                        16
32.   The court finds defendant’s testimony he purchased the Chroma and

      Nureyev statues with money he earned through mass stipends and other

      legitimate work is not credible. Trial testimony established non-salary

      stipends and other forms of income available to priests could not amount

      to the thousands of dollars needed to purchase the statues.

33.   The court finds defendant’s testimony he purchased the Chroma and

      Nureyev statues with money gifted to him by family members is not

      credible. Trial testimony established defendant’s family in Poland was

      not wealthy and the government was unable to identify any wire transfers

      from Poland to defendant. The court further finds it incredible that

      defendant’s family gave him thousands of United States dollars in cash in

      Poland that he then used to purchase the statues.

34.   The court finds defendant used the proceeds of his wire fraud offenses to

      purchase the Chroma and Nureyev statues.

35.   Pursuant to 21 U.S.C. § 853(c), the court finds defendant did not have

      valid title to the items he purchased with wire fraud proceeds but later left

      in his apartment or purported to transfer to the Indigo Springs apartment

      complex. The court finds title to those items transferred to the

      government upon their purchase by defendant, as they were purchased

      with illicit money. This finding applies to the items listed in Table 3.




                                       17
36.    The court finds each of the items the government alleges is subject to

       forfeiture is in fact subject to forfeiture as the proceeds of the wire fraud or

       money laundering offenses for which defendant was convicted.

III.   Preliminary Order of Forfeiture

       Based on the above factual findings and Federal Rule of Criminal

Procedure 32.2(b)(2), it is

       ORDERED as follows:

1.     Defendant shall forfeit to the United States his interest in the below

       described property:

                              Item                               Exhibit Number
                        $10,556 in cash                         Trial Exs. 80 & 81
                         Chroma statue                           Trial Ex. 105A1
                          Juliet statue                          Trial Ex. 105B1
                        Butterfly statue                         Trial Ex. 105C1
                        Nureyev statue                           Trial Ex. 105D1
                          Elena statue                           Trial Ex. 105E1
                      Joie de Vivre statue                       Trial Ex. 105F1
                   Dance the Dream statue                        Trial Ex. 105G1
                      Leap of Faith statue                       Trial Ex. 105H1
                       Blind Faith statue                         Trial Ex. 105I1
                        Gymnast statue                           Trial Ex. 105J1
                      Highlander chalice                         Trial Ex. 107A1
                   Lamb of God monstrance                        Trial Ex. 107C1
                     Monstrance pedestal                         Trial Ex. 107D1
                          Vine chalice                           Trial Ex. 108A1

                                           18
            12 Apostles chalice                  Trial Ex. 108B1
        Polish Cracow Saints chalice             Trial Ex. 108C1
        Angels in Cherubim chalice               Trial Ex. 108D1
                 Cruets set                      Trial Ex. 108E1
1.07 carat diamond ring with white gold band     Trial Ex. 110A
   Neogothic Stations of the Cross chalice       Forfeiture Ex. E
       Animals at Bethlehem figures              Forfeiture Ex. F
               Mother figure                     Forfeiture Ex. G
           Essence of Life figure                Forfeiture Ex. H
                Camel figure                     Forfeiture Ex. I
              Wisemen figures                    Forfeiture Ex. J
          Mary and Joseph figures                Forfeiture Ex. K
             XVI Gothic chalice                  Forfeiture Ex. L
     Mont Blanc mystery fountain pen            Forfeiture Ex. M
Mont Blanc starwalker midnight fountain pen      Forfeiture Ex. N
Mont Blanc starwalker midnight fountain pen      Forfeiture Ex. O
             Altar monstrance                    Forfeiture Ex. P
            Gold colored chalice               Forfeiture Ex. V #1
            Gold colored chalice               Forfeiture Ex. V #2
         Gold colored religious item           Forfeiture Ex. V #7
         Gold colored religious item           Forfeiture Ex. V #8
         Gold colored religious item           Forfeiture Ex. V #9
         Gold colored religious item           Forfeiture Ex. V #10
               Religious book                  Forfeiture Ex. V #11
      Gold colored chalice and crucifix        Forfeiture Ex. V #12
            Gold colored chalice               Forfeiture Ex. V #13
 Religious chalice with note indicating “Red
                                               Forfeiture Ex. V #14
                  Ciborium”

                                19
                      Statute                            Forfeiture Ex. V #15
              Angel Protector figure                     Forfeiture Ex. V #26
One loose round European cut diamond, weight
                                                         Forfeiture Ex. V #34
                       .70 carat
One 9 carat yellow gold ring with religious icon
                                                         Forfeiture Ex. V #35
                      engraving
  One stainless steel Oris wristwatch, Artelier
                                                         Forfeiture Ex. V #36
       Skeleton, model #0173476705051
  One nickel silver religious brooch with nine
                                                         Forfeiture Ex. V #37
   silver chain dangles and red fiber accents
  One men’s 14 carat white gold ring with one
                                                         Forfeiture Ex. V #38
     princess cut diamond, weight .75 carat
 One loose round full cut diamond, weight 1.06
                                                         Forfeiture Ex. V #39
                         carat
 Uruszczak gold plated silver chalice and paten
                                                         Forfeiture Ex. V #40
   with color cabochon gemstones and pearls
  Goldtone 2’’ x 3’’ rectangular icon medallion
                                                         Forfeiture Ex. V #42
             depicting the Last Supper
 Six Mont Blanc refills, rollerball and fountain
                                                         Forfeiture Ex. V #48
                    cartridge style
 Goldtone 2 ¼’’ x 3’’ rectangular icon medallion
                                                         Forfeiture Ex. V #52
       depicting Jesus, Mary and Joseph
  Goldtone 2’’ x 3’’ rectangular icon medallion
                                                         Forfeiture Ex. V #53
    depicting Jesus with angels and scribes
  Goldtone 2’’ round icon medallion depicting
                                                         Forfeiture Ex. V #54
           baptismal anointing of child
Sterling silver five piece collectible icon set in box
                                                         Forfeiture Ex. V #55
        labeled Skarbiec Mennicy Polskiej
     Nine bottles of “Le Labo” natural spray             Forfeiture Ex. V #56
            Apple model A1706 laptop                     Forfeiture Ex. V #57
                   Apple iPhone                          Forfeiture Ex. V #58
Miscellaneous computer equipment: Case Logic
case containing cufflinks, adapter and nine USB
                                                         Forfeiture Ex. V #59
 thumb drives; two Seagate 1 TB hard drives; 4
 GB PNY thumb drive; 32 GB PNY thumb drive
                 Baby grand piano                        Forfeiture Ex. V #61
                  Statue of Mary                         Forfeiture Ex. V #63
                 Statue of Joseph                        Forfeiture Ex. V #64

                                    20
                      Statue of Pope                       Forfeiture Ex. V #65
             Large wooden crucifix with base               Forfeiture Ex. V #66
             Small wooden crucifix with base               Forfeiture Ex. V #67
                     Wooden crucifix                       Forfeiture Ex. V #68
                     Wooden crucifix                       Forfeiture Ex. V #69
                  Gold plated book stand                   Forfeiture Ex. V #70
      Gold plated candle holder/stand/candelabra           Forfeiture Ex. V #71
             Three gold plated candle stands               Forfeiture Ex. V #72
      Painting of Madonna and child in gold frame          Forfeiture Ex. V #74
     Three-dimensional framed artwork of Madonna
                                                           Forfeiture Ex. V #75
                      and Child
         Incense set (bowl, dispenser and stand)           Forfeiture Ex. V #76
          Thumb drive and memory card reader               Forfeiture Ex. V #77

2.   Upon the entry of this order, the United States is authorized to seize the

     above described property for forfeiture, whether held by defendant or by a

     third party, and to conduct any discovery proper in identifying, locating or

     disposing of the property subject to forfeiture in accordance with Federal

     Rule of Criminal Procedure 32.2(b)(3).

3.   Upon the entry of this order and pursuant to Federal Rule of Criminal

     Procedure 32.3(b)(6) and Rule G(4)(a)(iv)(C) of the Supplemental Rules for

     Admiralty and Maritime cases, the United States shall post to

     www.forfeiture.gov, for a period of thirty (30) consecutive days, notice of

     this order, notice of the United States’ intent to dispose of the property

     according to law and notice that any person other than defendant, having

     or claiming a legal interest in any of the above-listed forfeited property,



                                       21
     must file a petition with this court within thirty (30) days of the final

     publication of notice or receipt of actual notice, whichever is earlier.

4.   The notice shall state a claimant’s petition shall be for a hearing to

     adjudicate the validity of the petitioner’s alleged interest in the property,

     shall be signed by the petitioner under penalty of perjury and shall set for

     the nature and extent of the petitioner’s right, title or interest in the

     forfeited property, any additional facts supporting the petitioner’s claim

     and the relief sought.

5.   The United States must also, to the extent practicable, provide direct

     written notice to any person known to have alleged an interest in the

     property identified above as a substitute for published notice as to those

     persons so notified. The United States, to the extent practicable, must

     provide notice of this preliminary order of forfeiture to the Indigo Springs

     apartment complex and to sculptor Dale Claude Lamphere.

6.   Upon adjudication of all third-party interests, the court will enter a final

     order of forfeiture.

     Dated March 25, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       22
